DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 2, “vales” should be changed to --valves--.  
In claim 11, line 4, “eight” should be changed to --eighth--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is unclear what constitutes a definite “temperature range higher than a condensation point of the process gas and lower than a condensation point of impurity components except the process gas” because the recited temperature would 
In claim 14, it is unclear what constitutes a definite “temperature higher than the condensation point of the impurity components” because the recited temperature would be dependent upon various factors external to the device, including the specific impurities and pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al. (US 2015/0167171) in view of Wu et al. (US 2014/0261733).
Regarding claim 1, Hasebe discloses in Fig. 5 a gas supply device comprising: 
a first gas supplier (comprising the combination of the two generation units 12 in the first and second generators 3-1, 3-2) connected to a process chamber 4 processing a substrate, the first gas supplier incorporating therein first and second electrodes 
a first pipe 131 (of the first generator 3-1) interposed between the first electrode and the process chamber 4; 
a third pipe (of the second generator 3-2) interposed between the second electrode and the process chamber 4; and 
a second gas supplier (comprising the source upstream of either one of the pipes that join a respective pipe 131 at junction 132, like supplier 23 in Figs. 1-4).  
Hasebe lacks: a second pipe interposed between the first electrode and a discharging part; a fourth pipe interposed between the second electrode and the discharging part; and the second gas supplier connectable to the second and fourth pipes.
With regard to the second and fourth pipes being interposed between respective electrodes and the discharging port, Wu teaches second and fourth pipes 160, 360 interposed between two parallel sources 120, 320 (analogous to the electrodes 123a, 123b of the first and second generators 3-1, 3-2 disclosed by Hasebe because the sources 120, 320 have heaters 129 to alter the initial state of the process fluid similar to Hasebe’s electrodes 123a, 123b) and a discharging part 190.  The second and fourth pipes 160, 360 respectively branch from supply pipes 140, 340 connected to the two sources 120, 320.  The second and fourth pipes 160, 360 have valves 161, 171 thereon to help control the amount of flow to the process chamber by selectively exhausting a portion of the flow (paragraph 28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hasebe to include second and fourth pipes that branch from the first and third pipes taught by Hasebe respectively, and to include valves on the second and fourth pipes, to selectively exhaust flow to a discharging part to help control the amount of flow to the process chamber, as Wu teaches (paragraph 28).
With regard to the second gas supplier being connectable to the second and fourth pipes, in modifying Hasebe to include second and fourth pipes branching from the supply pipes 131 at junctions 132, the second gas supplier (comprising the source upstream of either of pipes 132, like supplier 23 in Figs. 1-4) would be connected to both of the second and fourth pipes because all of the structures are on the same network of connected pipes.
Alternatively, in a second interpretation of Hasebe, Hasebe teaches that the purpose for the two supply pipes 131 leading into the process chamber is to evenly distribute fluid into the process chamber (paragraph 64), so it would have been obvious to one having ordinary skill in the art before the effective filing date to have the second gas supplier be a common supplier for both of the two supply pipes because the same process gas is intended to be supplied through the two supply pipes 131 at the same time.  Therefore, the second and fourth pipes (in the modification of Hasebe in view of Wu) would be connected to the second gas supplier via their respective connections to supply pipes 131 and the joining pipes at junctions 132.
Regarding claim 7, Hasebe discloses in Fig. 5 that there is a third gas supplier (comprising the source of gas upstream of the generators 3-1, 3-2, like the source 21 in 
Regarding claim 8, Hasebe discloses in Fig. 5 that there is a first common pipe (comprising the portion of pipe 131 in the first generator 3-1 upstream of the junction with the second pipe taught by Wu) having one end connected to the first and second pipes (at the junction with the second pipe taught by Wu, wherein the first pipe comprises the portion of said pipe 131 downstream of said junction) and another end coupled to the first electrode (because said another end is fixed to the generation unit 12 in the first generator 3-1 with electrodes 123a, 123b); and a second common pipe (comprising the portion of pipe 131 in the second generator 3-2 upstream of the junction with the fourth pipe taught by Wu) having one end connected to the third and fourth pipes (at the junction with the fourth pipe taught by Wu, wherein the third pipe comprises the portion of said pipe 131 downstream of said junction) and another end coupled to the second electrode (because said another end is fixed to the generation unit 12 in the second generator 3-2 with electrodes 123a, 123b), wherein the second gas supplier is connected to the discharging part (taught by Wu) via the first common pipe and the second pipe and via the second common pipe and the fourth pipe (at least because all of the pipes are on the same network of pipes).
Regarding claim 10, in the second interpretation of Hasebe, Hasebe discloses in Fig. 5 that the second gas supplier (upstream of at least one of the pipes joining pipes 131 at junctions 132) causes a cleaning gas (wherein “cleaning” is merely seen as a name of the gas that doesn’t necessitate additional structure and function) to flow via 
Hasebe lacks teaching that the cleaning gas flows through fourth pipe when the process gas is supplied to the process chamber via the first common pipe and first pipe, and the cleaning gas flows through the second pipe when the process gas is supplied to the process chamber via the second common pipe and third pipe.  
Wu teaches selectively exhausting fluid through the fourth and second pipes 360, 160 anytime while fluid is supplied to the process chamber 106 via the first and second common pipes (formed by pipes 140, 340 upstream of their junctions with second and fourth pipes 160, 360 to the discharging part 190).
Therefore, as previously discussed with regard to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hasebe to include second and fourth pipes that branch from the first and third pipes taught by Hasebe respectively, and to include valves on the second and fourth pipes, to selectively exhaust flow to a discharging part to help control the amount of flow to the process chamber, as Wu teaches (paragraph 28).
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe in view of Wu as applied to claim 1 above, and further in view of Cox (US 2013/0333618).
Regarding claim 2, Hasebe discloses in Fig. 5 a first common pipe (comprising the portion of pipe 131 in the first generator 3-1 upstream of the junction with the second pipe taught by Wu) having one end connected to the first and second pipes (at the junction with the second pipe taught by Wu, wherein the first pipe comprises the portion of said pipe 131 downstream of said junction) and another end coupled to the first electrode (because said another end is fixed to the generation unit 12 in the first generator 3-1 with electrodes 123a, 123b); a second common pipe (comprising the portion of pipe 131 in the second generator 3-2 upstream of the junction with the fourth pipe taught by Wu) having one end connected to the third and fourth pipes (at the junction with the fourth pipe taught by Wu, wherein the third pipe comprises the portion of said pipe 131 downstream of said junction) and another end coupled to the second electrode (because said another end is fixed to the generation unit 12 in the second generator 3-2 with electrodes 123a, 123b).
Hasebe and Wu lack a first cooling device arranged on the first common pipe and a second cooling device arranged on the second common pipe.
Cox teaches in Figs. 1-5 cooling devices (comprising either of the cooling passages 112, 122, or both of them) arranged on respective electrodes 110 and supply pipes (comprising the interiors of the electrodes 110 and nozzles 132) supplying a gas to a process chamber 500, similar to the electrodes and common pipes in the combination of Hasebe and Wu that supply a gas to a similar process chamber.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly in the combination of Hasebe and Wu to include cooling devices on each of the first and second common pipes, as Cox teaches, to prevent overheating due to the electrical power supplied to the electrodes 123a, 123b and coils 133 around the common pipes, because overheating may hinder proper operation of the assembly or damage the assembly.
Regarding claim 5, in the second interpretation of Hasebe, Hasebe discloses in Fig. 5 that the second gas supplier comprises a gas holder (comprising the inherent container, pipe, etc. like Fig. 1 shows for supplier 23) supplying a cleaning gas (wherein “cleaning” is merely seen as a name of the gas that doesn’t necessitate additional structure and function) and an activation device (comprising any of coils 133 and their respective power supply 134) activating the cleaning gas (paragraph 32), and the second gas supplier is connected in common to the first common pipe (comprising the upstream portion of pipe 131 in the first generator 3-1) and the second common pipe (comprising the upstream portion of pipe 131 in the second generator 3-2).
Regarding claim 6, Hasebe discloses in Fig. 5 that the cleaning gas is oxygen (paragraph 68).
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 3-4, 9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claims 3 and 9:  
with regard to claim 3, heaters on the first and second electrodes, respectively; and
with regard to claim 9, valves between the electrodes and respective common pipes, valves between the second gas supplier and respective common pipes, and valves on the first, second, third, and fourth pipes.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 15, the second path is blocked at a downstream side of the second discharging site and the cleaning mechanism is connected to the second path at an upstream side of the second discharging site when the process gas is supplied to the process chamber through the first path, and the first path is blocked at a downstream side of the first discharging site and the cleaning mechanism is connected to the first path at an upstream side of the first discharging site when the process gas is supplied to the process chamber through the second path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753